Citation Nr: 1809626	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as secondary to exposure to a herbicide agent.  


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during active military service.  

2.  The Veteran has a current diagnosis of Parkinson's disease.


CONCLUSION OF LAW

The criteria for establishing service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to herbicides, to include Agent Orange, during service.

VA regulations provide that certain diseases associated with exposure to herbicide agents, including Parkinson's disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  See 38 C.F.R. § 3.309 (e) (2017).  The Board notes that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307  (a)(6)(iv).

The record reflects that the Veteran has a current diagnosis of Parkinson's disease.  The record also reflects that the Veteran served in Korea between the above-listed dates, but not in one of the units identified by DoD, and the Joint Services Records Research Center (JSRRC) was unable to confirm the Veteran's service in or near the DMZ.  In his April 2017 Board hearing, the Veteran testified that his platoon was stationed at a different camp than the rest of his company and that his camp was far closer to the DMZ.  He has also indicated his work site was very close to the DMZ.

In support of his contentions, the Veteran submitted buddy statements from six service members indicating that they had served with him at the camp identified as being close to the DMZ.  Buddy statements from J.R., E.H., T.B., and R.B. further confirmed that the Veteran would regularly visit a site in close proximity to the DMZ, described variously as a listening post, forward intelligence gathering location, and a mountaintop site.  E.H., T.B., and R.B. further noted a lack of vegetation in the area of the site and indicated that herbicides had been used to destroy the vegetation in that area.  Additionally, T.S. submitted a portion of his Rating Decision, in which the AOJ conceded that T.S. had been exposed to herbicides based on him being stationed at the camp closer to the DMZ and the worksite identified by the Veteran and in the other buddy statements.  

After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the evidence regarding whether he served in or near the Korean DMZ during the relevant time period is at least in equipoise.  Consequently, the Board finds the Veteran served in or near the Korean DMZ during the relevant time period and exposure to herbicides is accordingly presumed.  Thus, service connection for Parkinson 's disease is granted on a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.



ORDER

Service connection for Parkinson's disease is warranted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


